PER CURIAM.
We reverse the order denying defendant’s motion for post-conviction relief as to the armed burglary conviction. The state concedes that the court improperly imposed an habitual violent felony offender sentence on the life felony count of armed burglary of an occupied dwelling with an assault or battery with a firearm. Defendant committed the crime before October 1, 1995. At that time, the statute did not provide for habitualization of a life felony. See Lamont v. State, 610 So.2d 435 (Fla.1992); Klein v. State, 731 So.2d 115 (Fla. 2d DCA 1999); Watkins v. State, 706 So.2d 118 (Fla. 3d DCA 1998); Grant v. State, 677 So.2d 45 (Fla. 3d DCA 1996). Accordingly, we vacate the sentence on that count and remand for resentencing only on the armed burglary conviction. The order is affirmed in all other respects.
Affirmed in part; reversed in part; sentence vacated; and cause remanded.